Citation Nr: 0614279	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-20 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for private medical 
treatment received between December 14, 2001 and December 17, 
2001.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of 
an April 2002 decision by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center in Oklahoma City, 
Oklahoma.  


FINDINGS OF FACT

1.  Between December 14, 2001 and December 17, 2001, the 
veteran received medical treatment for a myocardial 
infarction from several non-VA medical facilities, for which 
he incurred medical expenses. 

2.  At the time he received medical treatment in December 
2001, service connection was not in effect for any 
disabilities, and the veteran had not been treated at a VA 
facility in the previous 24 months. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical 
treatment for a nonservice-connected disability at several 
non-VA facilities, between December 14, 2001 and December 17, 
2001, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reimbursement

The veteran seeks payment or reimbursement for emergency 
services for a nonservice-connected disability at several 
non-VA medical facilities, specifically, Woodward County EMS, 
the OU Medical Center, the Oklahoma Cardiovascular 
Association, Woodward Regional Hospital, and Oklahoma 
Anesthesia Consultants, between December 14, 2001 and 
December 17, 2001.  He contends that his medical expenses 
should be paid by VA because of the following: at the time he 
sustained a severe myocardial infarction in December 2001, he 
was at least 160 miles away from the Oklahoma City VA Medical 
Center (VAMC).  He requested to be taken to the VA hospital, 
and his private physician called VA two times to see if a 
catheter was available.  However, the private physician was 
told that a catheter was not available.  Because of the 
threat to his life, he was transferred to another private 
facility, where he underwent an angioplasty.  On December 17, 
2001, he was told that he did not have VA benefits, however, 
this was incorrect and he subsequently underwent a coronary 
artery bypass graft at VA in May 2002.  See notice of 
disagreement, dated in July 2002; VA Form 9, dated in January 
2004.  

Private treatment reports and billing statements show that 
between December 14, 2001 and December 17, 2001, the veteran 
received treatment for a principle diagnosis of myocardial 
infarction, with secondary diagnoses of coronary 
atherosclerosis of native coronary vessel, hypertension NOS 
(not otherwise specified), hyperlipidemia NEC/NOS, and 
tobacco use disorder.  Treatment included a single vessel 
percutaneous transluminal coronary angioplasty (PTCA), 
catheterization, and angiocariodgram.  With regard to the 
private health care providers involved, he originally 
presented to Woodward Regional Hospital, and was then 
transferred to Presbyterian Hospital, where he underwent a 
cardiac catheterization, followed by transfer to the coronary 
care unit at Oklahoma University (OU) Medical Center.  

Between January and March of 2002, VA received billing 
statements from Woodward County EMS, the OU Medical Center, 
the Oklahoma Cardiovascular Association, Woodward Regional 
Hospital, and Oklahoma Anesthesia Consultants, for the 
veteran's care between December 14, 2001 and December 17, 
2001.  In April 2002, the VA Medical and Regional Office 
Center (VAMROC) in Oklahoma City, Oklahoma, sent denial 
letters to these private health care providers.  The VAMROC 
concluded that: 1) service connection was not in effect for 
any disabilities, 2) that treatment had not been rendered for 
an adjudicated service-connected disability, or a condition 
associated with and held to be aggravating a service-
connected disability, and that the veteran did not have a 
total disability that was permanent in nature resulting from 
a service-connected disability, and 3) that the veteran had 
not been treated at a VA facility in the previous 24 months.  
See VAMROC denial letter, dated in April 2002, see also 
Veterans Millennium Health Care and Benefits Act tracking 
cover sheets, dated in January, February, and March of 2002; 
approvals of two VA medical administration employees and a VA 
medical center director, dated in December 2003; VA 
enrollment notice, dated in December 27, 2000.  The Board 
notes that a May 2002 denial letter to Oklahoma Anesthesia 
Consultants appears to incorrectly indicate that the 
veteran's claim was denied, in part, because he had other 
health coverage.  

Between December 14, 2001 and December 17, 2001, service 
connection was not in effect for any disabilities.  

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that the 
treatment he received between December 14, 2001 and December 
17, 2001, was for a nonservice-connected disorder not 
associated with or aggravating an adjudicated service-
connected disability.  Moreover, the veteran was not rated as 
permanently and totally disabled and was not participating in 
a rehabilitation program at the time of his care in December 
2001.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120.  

Alternatively, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1002 (2005).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services. 

These criteria are conjunctive, not disjunctive; all of the 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act.  In this regard, he has essentially 
argued that the private medical services were rendered in an 
emergency, and that VA facilities were not feasibly 
available.  Specifically, in his claim he asserted that his 
private physician called VA and requested his transfer on 
December 14, 2001, but that he was told by VA that a catheter 
was not available and that he should obtain treatment 
elsewhere.  The claims file includes a letter from the 
veteran's private physician, Richard D. Brown, M.D., dated in 
April 2002, in which Dr. Brown essentially states that he 
called VA on December 14, 2001, and was told that the 
catheter laboratory was not operational, that VA would not be 
able to catheterize the veteran, and that he would have to 
receive this treatment elsewhere.  

The Board finds that the regulatory prerequisites preclude VA 
from allowing the veteran's claim.  Although the veteran was 
previously enrolled in the VA health care system, records 
shows that he was first treated by VA on January 11, 2002.  
Specifically, the veteran had not received medical services 
under authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of the private medical 
treatment in issue, and payment or reimbursement therefore 
may not be made.  See 38 C.F.R. § 17.1002(e).  The veteran 
has not contended otherwise, although he has argued that he 
was unaware of such a requirement.  In reaching this 
decision, the Board has considered the evidence that the 
Oklahoma City VAMC was unable to catheterize the veteran, and 
that a VA employee told the veteran's physician to have the 
veteran undergo this procedure elsewhere.  However, even if 
this evidence is accepted as true, it does not provide a 
basis for a grant of benefits under 38 U.S.C.A. § 1728, or 
the Veterans Millennium Health Care and Benefits Act.  Id.; 
see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.").  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and payment or reimbursement by VA for medical 
services for a nonservice-connected disability incurred 
between December 14, 2001 and December 17, 2001, is not 
warranted.  38 U.S.C.A. § 5107(b). 


II.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Board finds, however, that there is no indication in the 
VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

This case will be decided as a matter of law.  Further 
development of this issue would serve no useful purpose.  No 
amount of notice or development can change the legal finding.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Therefore, any error regarding VA's duty to notify and assist 
in this case is harmless.  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


ORDER

Payment or reimbursement by VA for medical services for a 
nonservice-connected disability incurred between December 14, 
2001 and December 17, 2001, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


